DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP2011-148472; machine translation relied upon) in view of Harada (JP2010-247707; machine translation relied upon).
Regarding claim 1, Hashimoto teaches a pneumatic tire comprising closed sipes 4 formed in land sections of a tread, wherein holes 6a and 6b separated from the sipes are formed on line segments connecting the end parts in the land section of two adjacent sipes, and the hole has a circular shape (machine translation at pages 1-3; figures 1 and 7b). Hashimoto does not specifically disclose that the diameter of the hole decreases going down in the radial direction. Harada teaches configuring a hole such that the diameter becomes smaller going down in the radial direction (machine translation at page 4, second embodiment; figures 5-6). It would have been obvious to one of ordinary skill in the art to decrease the diameter of the hole going down in the radial direction as taught by Harada in the tire of Hashimoto in order to prevent stones from being trapped in the hole (see Harada machine translation at page 4).
Regarding claim 2, Hashimoto teaches that one hole is formed on the line segment and the hole is formed in a central position of the line segment (figure 7b).
Regarding claim 3, Hashimoto teaches a depth of the hole is 80%-100% of the depth of the sipe (machine translation at page 3).
Regarding claim 4, Hashimoto does not specifically disclose that the inner wall is a curved surface warped in a direction of reducing the capacity of the hole. Harada teaches using a protrusion 36 in the hole, such a protrusion creates curved warping on an inner wall in a direction of reducing a capacity of the hole. It would have been obvious to one of ordinary skill in the art to use a protrusion as taught by Harada in the tire of Hashimoto in order to prevent stone from being trapped in the hole (see Harada machine translation at page 4).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Harada as applied to claim 1 above, and further in view of Ikeki (JP2015-058912; machine translation relied upon).
Regarding claims 5-7, Hashimoto (combined) does not specifically disclose using elliptical holes. Ikeki teaches providing elliptical holes elongated in the circumferential direction in the center of the tread (machine translation at page 6; figures 6-7), and providing elliptical holes elongated in the width direction in the shoulder region of the tire (machine translation at page 6; figure 9). It would have been obvious to one of ordinary skill in the art to provide circumferentially elongated elliptical holes in the center of the tread as taught by Ikeki in the tire of Hashimoto (combined) in order to exhibit an excellent heat radiating effect and maintain the rigidity in the center region of the tire (see Ikeki machine translation at page 6), and it would have been obvious to one of ordinary skill in the art to provide axially oriented elliptical holes in the shoulder of the tread as taught by Ikeki in the tire of Hashimoto (combined) in order to effectively maintain rigidity in the axial direction of the tire and improve handling stability, especially during turning (see Ikeki machine translation at page 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 12, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 13, 2021